Citation Nr: 1307893	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  10-35 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

2.  Entitlement to an effective date earlier than October 9, 2009, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from January 1948 to January 1952.  

This case originally came to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  That decision, in part, granted service connection for tinnitus and assigned a 10 percent rating for that disability effective from October 9, 2009.

The Veteran appealed the initial rating assigned for his service-connected tinnitus.  He was, in effect, asking for a higher rating effective from the date service connection was granted.  Thus, the entire time period in question is on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant has been assigned a 10 percent evaluation for tinnitus, which is the maximum rating authorized under Diagnostic Code 6260.

2.  The appellant's tinnitus does not present an exceptional or unusual disability picture. 

3.  The appellant was separated from active military service in January 1952; he did not raise a claim of entitlement to service connection for tinnitus within one year after his discharge from service.

4.  The appellant submitted a claim for service connection for "ear fungus" on February 19, 1999; this VA Form 21-526, along with a copy of an April 1998 private audiogram report and later, an April 1999 private doctor letter, was received at the Roanoke, Virginia Regional Office located in that city on Franklin Road SW.

5.  The appellant underwent a VA audiometric examination at the VA medical facility in Salem, Virginia on August 21, 2000; the examining audiologist noted in the report that the examination request form did not indicate that the Veteran was claiming service connection for tinnitus at that time and did not include any findings relating to tinnitus.

6.  In an October 2000 letter sent to the Roanoke RO, the appellant requested a photocopy of "the hearing test that was administered to me by the Salem VA recently to qualify my claim" and the Roanoke RO mailed a copy of that three-page report to the appellant on October 23, 2000.

7.  No communication was received thereafter from the appellant until September 2009, when the appellant's representative requested that the claims file be transferred from the Roanoke RO to the Louisville RO.

8.  On October 9, 2009, the Louisville RO received a claim from the appellant for service connection for tinnitus.

9.  There was nothing in the appellant's VA treatment records dated prior to October 9, 2009, that could have been interpreted as an informal claim of entitlement to service connection for tinnitus.


CONCLUSIONS OF LAW

1.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus is not warranted at any time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.25, 4.87, Diagnostic Code 6260 (2012); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

2.  The criteria for an effective date earlier than October 9, 2009, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the VA notice requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The appellant's tinnitus and earlier-effective-date claims arise from his disagreement following the initial grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 491.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's available service medical treatment records, dated between 1948 and 1952, have been associated with the claims file.  VA outpatient medical treatment records have also been associated with the appellant's claims file and his Virtual VA file.  The appellant was afforded a VA audiological examination in December 2009.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The December 2009 examination was conducted by a medical professional, and the associated report reflects review of the appellant's prior medical records.  The examination included the reported symptoms for tinnitus and addressed the status of the appellant's tinnitus.

The Board finds that the December 2009 examination report is sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that the examination was in any way incorrectly prepared or that the VA examiner failed to address the clinical significance of the appellant's tinnitus.  Further, the VA examination report addressed the applicable criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326, 3.327 (2012).  See also Green, 1 Vet. App. at 124.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, VA treatment records were obtained for the appellant on remand as directed by the August 2011 Board remand.  The RO ascertained that no records existed for the appellant at either the Louisville VA Medical Center (VAMC) or at the Lexington VAMC for the period from January 1998 through August 2000, as directed by the September 2012 Board remand.  Therefore, substantial compliance has been achieved as a remand for another record request would be futile.

Furthermore, the Veteran was informed about the kind of evidence that was required and the kinds of assistance VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not or could not be obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence needed for increased evaluations for tinnitus and the evidence needed for an earlier effective date, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board may address the claims on the merits.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Increased rating claim

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3 (2012).  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41 (2012).  In this case the evidence reviewed includes the appellant's VA treatment records dated between 2000 and 2012; the report of the VA examination conducted in December 2009; and various written statements submitted by the appellant and his representative.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from initially assigned ratings, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson, 12 Vet. App. at 119.  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

The appellant contends that the initial rating assigned for his bilateral tinnitus disability is incorrect; he is seeking a higher evaluation.  In a June 2010 letter, the appellant described his tinnitus as being like chirping crickets in the background.  The next month, he described the tinnitus as hearing thousands of crickets chirping in the background.  The appellant stated that occasionally the noise rose to a crescendo which was extremely annoying and usually lasted for an hour of so.  The report of the December 2009 VA audiometric examination reflects that the appellant reported that his tinnitus was intermittent rather than constant and that it occurred once a day, lasting for about an hour.  The appellant's tinnitus is now rated 10 percent disabling under 38 C.F.R. § 4.87, Diagnostic Code 6260 (2012), which provides a maximum 10 percent rating for tinnitus.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit held that 38 C.F.R. § 4.25(b) and Diagnostic Code 6260 limit a veteran to a single disability rating for tinnitus whether the tinnitus is "unilateral" or "bilateral."  Thus, 10 percent is the maximum rating available for tinnitus.  The appellant's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus since service connection was granted.  38 C.F.R. § 4.87, Diagnostic Code 6260.  There is no legal basis upon which to assign an initial schedular evaluation in excess of 10 percent.  Therefore, the appellant's claim for an initial schedular evaluation in excess of 10 percent for his service-connected tinnitus must be denied.

Notwithstanding the above discussion, an increased evaluation for the service-connected tinnitus could be granted if it were demonstrated that the tinnitus presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  Therefore, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The record reflects that the appellant has not required any hospitalization for the service-connected tinnitus, and that the manifestations of that disability are not in excess of those contemplated by the currently assigned rating.  Furthermore, although the appellant experiences occupational impairment, there is no indication in the record that the average industrial impairment from the tinnitus would be in excess of that contemplated by the assigned rating.  The appellant has himself described the tinnitus as occurring for approximately one hour each day with occasional episodes of extremely loud tinnitus that lasted for an hour or so.  This indicates that the appellant does not experience any tinnitus for the major part of each day.  The Board notes that tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994)).  The Veteran reports that he experiences chirping for approximately an hour each day.  This is the precise symptomatology and effects contemplated by schedular criteria.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board finds no evidence that the tinnitus presents such an unusual or exceptional disability picture as to require an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  The appellant has not required any hospitalization for the tinnitus; nor has he required any treatment.  The appellant has not offered any description of any problems with his daily activities due to the tinnitus that would render impractical the application of the regular schedular standards.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when evaluating an increased rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own). 

The Board acknowledges that the appellant, in advancing this appeal, believes that his tinnitus has been more severe than the assigned disability rating reflects.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board has carefully considered the Veteran's contentions.  The appellant's lay statements are the sole basis for the current 10 percent rating as tinnitus cannot be measured objectively.  In this case, the reported symptomatology of the tinnitus fits squarely within the relevant rating scheme.  The rating criteria contemplate not only the appellant's symptoms but the severity of the disability.  For these reasons, referral for extraschedular consideration is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based on individual unemployability due to service connected disability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, while the initial rating is at issue, the appellant has not indicated that he is unemployable due to the tinnitus and no evidence of unemployability due to the tinnitus has been submitted.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the appellant or reasonably raised by the record and, consequently, further consideration of such is not warranted. 

The preponderance of the most probative evidence does not support assignment of any higher initial rating for the tinnitus as the disability has already been assigned the maximum schedular rating.  Since the preponderance of the evidence is against an allowance of an initial evaluation in excess of 10 percent for the tinnitus under the applicable criteria, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  See Gilbert, 1 Vet. App. At 49.

B. Earlier effective date claim

The appellant was granted service connection for tinnitus in a March 2010 rating decision.  The RO assigned an effective date of October 9, 2009, the date of receipt of the claim, for this grant of service connection.  The appellant contends that the award should go back further than October 2009; he has stated that the effective date should be in 1999, when he first filed for hearing loss because he also suffered from tinnitus at that time for which he was given nothing.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012) and 38 C.F.R. § 3.400 (2012).  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  

The effective date of an award for service connection will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A review of the medical evidence of record reveals that the Veteran's service medical treatment records contain no mention of any complaints of chirping or other noises in the ears, or any findings related to tinnitus, and no diagnosis of tinnitus.  

The appellant submitted a claim for service connection for "ear fungus" on February 19, 1999; this VA Form 21-526, along with a copy of an April 1998 private audiogram report, was received at the Roanoke, Virginia Regional Office located in that city on Franklin Road SW.  The private audiogram report did not include any mention of the presence of tinnitus nor did the April 1999 letter from a private otolaryngologist received at the Roanoke RO in June 1999.  The appellant was subsequently referred by the Roanoke RO for a VA audiometric examination to be conducted at the VA medical facility in Salem, Virginia.  He underwent the examination on August 21, 2000; the examining audiologist noted in the report that the examination request form did not indicate that the appellant was claiming service connection for tinnitus at that time and the report did not include any findings relating to tinnitus.

In an October 2000 letter sent to the Roanoke RO, the appellant requested a photocopy of "the hearing test that was administered to me by the Salem VA recently to qualify my claim" and the Roanoke RO mailed a copy of that three-page report to the appellant on October 23, 2000.  No communication was received thereafter from the appellant until September 2009, when the appellant's representative requested that the claims file be transferred from the Roanoke RO to the Louisville RO.  On October 9, 2009, the Louisville RO received a claim from the appellant for service connection for tinnitus.

There was nothing in the appellant's VA treatment records dated prior to October 9, 2009, that could have been interpreted as an informal claim of entitlement to service connection for tinnitus.  Review of the appellant's VA treatment records from the Salem VA medical facility reveals no complaints of any problem with tinnitus or chirping in the ears by the appellant between August 2000 and August 2005.  Review of the appellant's treatment records from the VA medical facility in Louisville, Kentucky likewise reveals no complaints of any problem with tinnitus or chirping in the ears by the appellant between November 2005 and November 2009.

The appellant underwent a VA audiology examination in December 2009; the examiner reviewed the claims file.  The appellant complained of bilateral tinnitus.  He indicated that he was not sure when it started, but thought that it had started in the 1950s around a year after he was discharged from the Navy.  The appellant stated that his tinnitus was intermittent; he said that the tinnitus occurred once a day and lasted around an hour.

The RO subsequently granted the appellant's claim for service connection for tinnitus in a rating decision issued in March 2010.  The RO assigning an initial disability evaluation of 10 percent for the tinnitus and also assigned an effective date of October 9, 2009, the date of receipt of the claim for service connection.  

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2012); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) (West Supp. 2012).  Section 5101(a) is a clause of general applicability, and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 (1998). 

An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a) (2012).  Such a communication may be from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.

Another potentially applicable regulation is 38 C.F.R. § 3.157 (2012), which provides that the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim in certain circumstances.

In this case, the appellant was separated from active service in January 1952, and in February 1999, he submitted a VA Form 526 (Veteran's Claim for Compensation or Pension) in which he claimed service connection for an "ear fungus"; he did not include any mention of any tinnitus nor did he mention any chirping or other noise in his ears.  The April 1998 private audiogram report submitted by the appellant with his claim for benefits likewise did not include any mention of tinnitus.  The RO treated this claim as one for hearing loss and service connection for hearing loss was initially denied in a March 2000 rating decision; he was notified of that denial that same month.  The appellant did not include any mention of tinnitus or chirping of his ears in the letter he submitted to the RO in June 2000; the letter discussed his hearing loss and was treated as a notice of disagreement by the RO.  In addition, the April 1999 letter from a private otolaryngologist that the appellant submitted in June 1999, did not include any mention of tinnitus.  The RO subsequently granted the appellant's claim for hearing loss in a rating decision issued in August 2000; the appellant was notified of the grant in September 2000.  In an October 2000 letter sent to the Roanoke RO, the appellant requested a photocopy of "the hearing test that was administered to me by the Salem VA recently to qualify my claim" and the Roanoke RO mailed a copy of that three-page report from the August 2000 examination to the appellant on October 23, 2000.  The report included the comment that the appellant was apparently not claiming service connection for tinnitus.  The appellant did not respond to the report.

Thus, there is no evidence indicating that the appellant submitted a claim of entitlement to service connection for tinnitus or any other ear disorder within one year after his January 1952 discharge from active service.  Therefore, assignment of an effective date back to the day following discharge is not possible.  Instead, as prescribed by law, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The appellant's first application for compensation was contained in a VA Form 21-526 that was received in February 1999; there was no mention of tinnitus or of any symptoms of chirping or other noise in the ears in that application or in the private audiogram report that was included with the claim for benefits.  The private otolaryngologist letter of April 1999 does not include any mention of tinnitus.  The appellant's VA treatment records dated between August 2000 and November 2009 do not contain any mention of tinnitus or of any symptoms of chirping or other noise in the ears.  The topic of tinnitus was first mentioned in the appellant's October 9, 2009 communication with VA.

As noted, 38 C.F.R. § 3.157 permits consideration of medical reports to serve as a claim for benefits in certain circumstances, but none of those circumstances applies in this case.  The appellant had never sought service connection for tinnitus or for any symptoms of chirping or other noise in the ears prior to October 9, 2009-thus there was no grant or prior denial such that 38 C.F.R. § 3.157(b) would be for application.  See Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993).  In fact, the Brannon decision held that the mere diagnosis of a condition does not establish the intent of the Veteran to seek service connection for that condition.  See MacPhee, 459 F.3d at 1326 (An informal claim under 38 C.F.R. § 3.157(b)(1) is a claim to increase or reopen a disability determination).  There was no 38 C.F.R. § 3.157(b) claim for increase or prior denial to reopen in this case.

In addition, even a liberal and sympathetic reading of the VA records would not give rise to an impression that the Veteran was seeking service connection for tinnitus when he now contends he was doing so.  See Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  The nature of the August 2000 VA examination was to identify any hearing loss that could afford the appellant entitlement to service-connection; the examiner noted that the appellant was not claiming service connection for tinnitus and the appellant was provided with a copy of that report in October 2000.  The appellant did not contact VA after receiving the report and state that he was raising a claim for tinnitus contrary to the notation in the report.  Thus, there is no basis to conclude that the report of that August 2000 examination raised any claim for disability compensation benefits.  See generally Ellington v. Nicholson, 22 Vet. App. 141 (2007); see also MacPhee, 459 F.3d at 1327-28.  In addition, there is no diagnosis of tinnitus of record until the VA examination of December 2009, and the prior VA and private medical records had not included any mention of tinnitus.

The appellant maintains that, because his tinnitus was manifested at the time he applied for service connection for hearing loss, the effective date of service connection should be earlier than October 9, 2009.  However, as discussed above, there was no mention of tinnitus in any communication from the appellant to the RO in 1999 or 2000, or in VA treatment records and the rating decisions of March 2000, and August 2000, only addressed the issue of hearing loss.  In addition, the appellant has not raised a claim of clear and unmistakable error (CUE) as to any RO decision.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting an effective date earlier than October 9, 2009, for service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. At 49.  The governing statutory and regulatory provisions preclude the assignment of an earlier effective date; there is no doubt to be resolved; and an effective date earlier than October 9, 2009 is not warranted.


ORDER

An initial evaluation in excess of 10 percent for tinnitus is denied.

An effective date earlier than October 9, 2009, for the grant of service connection for tinnitus is denied.


____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


